



EXHIBIT 10.1
BARNES & NOBLE EDUCATION, INC.
AMENDED AND RESTATED EQUITY INCENTIVE PLAN
(as of September 25, 2018)




BARNES & NOBLE EDUCATION, INC., a corporation existing under the laws of the
State of Delaware, together with any successor thereto (the “Company”), hereby
establishes and adopts the following Equity Incentive Plan (the “Plan”). Certain
capitalized terms used in the Plan are defined in Article 2.
RECITALS
WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who are expected to contribute to the
success of the Company and to encourage such individuals to remain as
non-employee directors, employees, consultants and/or advisors of the Company
and its Affiliates by increasing their proprietary interest in the Company’s
growth and success; and
WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the granting of Awards to Participants whose judgment,
initiative and efforts are or have been or are expected to be responsible for
the success of the Company.
NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:
ARTICLE 1
PURPOSE OF THE PLAN
1.1.     Purpose. The purpose of the Plan is to assist the Company and its
Affiliates in attracting and retaining selected individuals to serve as
non-employee directors, employees, consultants and/or advisors of the Company
and its Affiliates who are expected to contribute to the Company’s success and
to achieve long-term objectives which will inure to the benefit of all
stockholders of the Company through the additional incentives inherent in the
Awards hereunder.
ARTICLE 2
DEFINITIONS
2.1.     “Affiliate” shall mean (i) any person or entity that directly, or
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company (including any Subsidiary) or (ii) any entity
in which the Company has a significant equity interest, as determined by the
Committee.


1

--------------------------------------------------------------------------------





2.2.     “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Performance Award, Other Stock Unit Award or any other right,
interest or option relating to Shares or other property (including cash) granted
pursuant to the provisions of the Plan.
2.3.     “Award Agreement” shall mean any written or electronic agreement,
contract or other instrument or document evidencing any Award granted by the
Committee hereunder.
2.4.     “Board” shall mean the board of directors of the Company.
2.5.     “Change of Control” shall (a) have the meaning set forth in an Award
Agreement; provided, however, that any definition of Change of Control set forth
in an Award Agreement shall provide that a Change of Control shall not occur
until consummation or effectiveness of a change of control of the Company,
rather than upon the announcement, commencement, stockholder approval or other
potential occurrence of any event or transaction that, if completed, would
result in a change of control of the Company, or (b) if there is no definition
set forth in an Award Agreement, mean the occurrence of any of the following
events:
(i)    during any period of 24 consecutive months, individuals who were
Directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a Director of the Company
subsequent to the first day of such period whose election, or nomination for
election, by the Company’s stockholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director;
(ii)    the consummation of (A) a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (x) the Company or
(y) any of its Subsidiaries, but in the case of this clause (y) only if Company
Voting Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of the Company to an entity that is not an Affiliate (a “Sale”),
in each case, if such Reorganization or Sale requires the approval of the
Company’s stockholders under the law of the Company’s jurisdiction of
organization (whether such approval is required for such Reorganization or Sale
or for the issuance of securities of the Company in such Reorganization or
Sale), unless, immediately following such Reorganization or Sale, (1) all or
substantially all the individuals and entities who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Exchange Act (or a successor
rule thereto)) of the securities eligible to vote for the election of the Board
(“Company Voting Securities”) outstanding immediately prior to the consummation
of such Reorganization or Sale beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the corporation resulting from such Reorganization or Sale (including a
corporation that, as a result of such transaction, owns the Company or all or
substantially all the Company’s assets either directly or through one or more
subsidiaries) (the “Continuing Corporation”) in substantially the same
proportions as their ownership, immediately prior to the consummation of such
Reorganization or Sale, of the outstanding Company Voting Securities (excluding
any outstanding voting securities of the Continuing Corporation that such
beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities


2

--------------------------------------------------------------------------------





of any company or other entity involved in or forming part of such
Reorganization or Sale other than the Company), (2) no “person” (as such term is
used in Section 13(d) of the Exchange Act) (each, a “Person”) (excluding (x) any
employee benefit plan (or related trust) sponsored or maintained by the
Continuing Corporation or any corporation controlled by the Continuing
Corporation or (y) the Riggio Stockholders) beneficially owns, directly or
indirectly, 40% or more of the combined voting power of the then outstanding
voting securities of the Continuing Corporation and (3) at least a majority of
the members of the board of directors of the Continuing Corporation were
Incumbent Directors at the time of the execution of the definitive agreement
providing for such Reorganization or Sale or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale; or
(iii)    any Person, corporation or other entity or “group” (as used in Section
14(d)(2) of the Exchange Act) (other than (A) the Company, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or an Affiliate, (C) any entity owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the voting power of the Company Voting Securities or (D) the Riggio
Stockholders) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 40% or more of the combined voting power
of the Company Voting Securities; provided, however, that for purposes of this
subparagraph (iii), the following acquisitions shall not constitute a Change of
Control: (w) any acquisition directly from the Company, (x) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (y) any acquisition by an underwriter temporarily
holding such Company Voting Securities pursuant to an offering of such
securities or any acquisition by a pledgee of Company Voting Securities holding
such securities as collateral or temporarily holding such securities upon
foreclosure of the underlying obligation or (z) any acquisition pursuant to a
Reorganization or Sale that does not constitute a Change of Control for purposes
of subparagraph (ii) above.
The determination as to the occurrence of a Change of Control shall be based on
objective facts and, to the extent applicable, in accordance with the
requirements of Code Section 409A and the regulations promulgated thereunder.
2.6.     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
2.7.     “Committee” shall mean the Compensation Committee of the Board (or such
other committee designated by the Compensation Committee of the Board).
2.8.     “Company” has the meaning set forth in introductory paragraph of the
Plan.
2.9.     “Director” shall mean a non-employee member (including any prospective
non-employee member) of the Board or a non-employee member (including any
prospective non-employee member) of the board of directors of a Subsidiary.
2.10.     “Director Award Limitations” shall have the meaning set forth in
Section 4.3.


3

--------------------------------------------------------------------------------





2.11.     “Distribution” shall mean the distribution by Barnes & Noble, Inc., a
Delaware corporation, to its stockholders of all Shares.
2.12.     “Employee” shall mean any employee (including any prospective
employee) of the Company or any Affiliate. Solely for purposes of the Plan, an
Employee shall also mean any consultant or advisor (or prospective consultant or
advisor) who provides services to the Company or any Affiliate, so long as such
person (i) renders bona fide services that are not in connection with the offer
and sale of the Company’s securities in a capital-raising transaction and
(ii) does not directly or indirectly promote or maintain a market for the
Company’s securities.
2.13.     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
2.14.     “Fair Market Value” shall mean, with respect to any property other
than Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be the per Share closing price of
the Shares as reported on the New York Stock Exchange on that date (or if there
was no reported closing price on such date, on the last preceding date on which
the closing price was reported) or, if the Company is not then listed on the New
York Stock Exchange, the per Share closing price of the Shares as reported on an
established securities market (within the meaning of Treasury Regulations
Section 1.897-1(m)) on which the Shares are traded. If the Company is not listed
on an established securities market (within the meaning of Treasury Regulations
Section 1.897-1(m)), the Fair Market Value of Shares shall be determined by the
Committee in its sole discretion using appropriate criteria. Notwithstanding the
foregoing, the Fair Market Value of Shares shall, in all events, be determined
in accordance with Code Section 409A.
2.15.     “ISO Limitation” shall have the meaning set forth in Section 5.7.
2.16.     “Limitations” shall mean, collectively, (i) the Plan Share Limitation,
(ii) the Director Award Limitations, and (iii) the ISO Limitation.
2.17.     “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.
2.18.     “Other Stock Unit Award” shall have the meaning set forth in Section
8.1.
2.19.     “Participant” shall mean an Employee or Director who is selected by
the Committee to receive an Award under the Plan.
2.20.     “Participant Award Limitations” shall have the meaning set forth in
Section 4.3.
2.21.     “Payee” shall have the meaning set forth in Section 12.1.
2.22.     “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article 9.
2.23.     “Performance Period” shall mean one or more periods of time not less
than one fiscal year, as the Committee may select, over which the attainment of
one or more performance goals will be measured


4

--------------------------------------------------------------------------------





for the purpose of determining a Participant's right to and the payment of a
Performance Award, in each case, established by the Committee at the time any
Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.
2.24.     “Performance Share” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including cash, Shares, other property, or any combination thereof,
upon achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.
2.25.     “Performance Unit” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated amount of property (including cash)
other than Shares, which value may be paid to the Participant by delivery of
Shares, other property, or any combination thereof, upon achievement of such
performance goals during the Performance Period as the Committee shall establish
at the time of such grant or thereafter.
2.26.     “Permitted Assignee” shall have the meaning set forth in Section 11.3.
2.27.     “Plan Share Limitation” shall have the meaning set forth in Section
3.1.
2.28.     “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
2.29.     “Restricted Period” shall have the meaning set forth in Section 7.1.
2.30.     “Restricted Stock Award” shall have the meaning set forth in Section
7.1.
2.31.     “Riggio Stockholders” shall mean Leonard Riggio, his spouse, his
lineal descendants, trusts for the exclusive benefit of any such individuals,
the executor or administrator of the estate or the legal representative of any
of such individuals and any entity controlled by any of the foregoing Persons.
2.32.     “Shares” shall mean the shares of common stock of the Company, par
value $0.01 per share.
2.33.     “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6.
2.34.     “Subsidiary” shall mean any entity in which the Company, directly or
indirectly, possesses fifty percent (50%) or more of the total combined voting
power of all classes of its stock or similar equity interests.
2.35.     “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.


5

--------------------------------------------------------------------------------





2.36.     “Treasury Regulations” shall mean the federal income tax regulations
promulgated under the Code.
ARTICLE 3
SHARES SUBJECT TO THE PLAN
3.1.     Number of Shares. (%3) Subject to adjustment as provided in Section
11.2, a total of 10,409,345 Shares shall be authorized for grant under the Plan
(the “Plan Share Limitation”).
(a)    If any Shares subject to an Award are forfeited, expire or otherwise
terminate without issuance of such Shares, or any Award is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, the Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
Awards under the Plan. Awards that are required to be settled in cash will not
reduce the Plan Share Limitation.
(b)    If Shares issued upon vesting or settlement of an Award other than an
Option or Stock Appreciation Right, or Shares owned by a Participant, are
surrendered or tendered to the Company in payment of any taxes required to be
withheld in respect of such Award, in each case, in accordance with the terms
and conditions of the Plan and any applicable Award Agreement, such surrendered
or tendered Shares shall again become available to be delivered pursuant to
Awards under the Plan; provided, however, that in no event shall such Shares
increase the ISO Limitation and, for the avoidance of doubt, no Shares that are
surrendered or tendered to the Company in payment of the exercise price of an
Option or any taxes required to withheld in respect of an Option or Stock
Appreciation Right shall again become available to be delivered pursuant to
Awards granted under the Plan.
(c)    Substitute Awards shall not reduce the Shares authorized for issuance
under the Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors or employees, other service providers or non-employee directors of any
Affiliate prior to such acquisition or combination.
3.2.     Character of Shares. Any Shares issued hereunder may consist, in whole
or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.


6

--------------------------------------------------------------------------------





ARTICLE 4
ELIGIBILITY AND ADMINISTRATION
4.1.     Eligibility. Any Employee or Director shall be eligible to be selected
as a Participant.
4.2.     Administration. (%3) The Plan shall be administered by the Committee.
The Board may remove from, add members to, or fill vacancies on, the Committee.
(a)    The Committee shall have full power and authority, subject to the
provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees and Directors to whom Awards may from
time to time be granted hereunder; (ii) determine the type or types of Awards,
not inconsistent with the provisions of the Plan, to be granted to each
Participant hereunder; (iii) determine the number of Shares or dollar value to
be covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder (including when and under what circumstances Awards shall
vest, become exercisable or be paid or settled, subject to Section 4.4) and, if
certain performance goals must be attained in order for an Award to vest or be
settled or paid, establish such performance goals and determine in its sole
discretion whether, and to what extent, such performance goals have been
attained); (v) determine whether, to what extent and under what circumstances
Awards may be settled in cash, Shares or other property; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other property and
other amounts payable with respect to an Award made under the Plan shall be
deferred either automatically or at the election of the Participant;
(vii) determine whether, to what extent and under what circumstances any Award
shall be canceled or suspended; (viii) interpret and administer the Plan and any
instrument or agreement entered into under or in connection with the Plan,
including any Award Agreement; (ix) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent that the Committee shall deem desirable to carry it into effect;
(x) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (xi) subject to
Sections 8.1 and 9.1, determine whether dividends on the shares of Common Stock
underlying any Award will accumulate; (xii) accelerate the vesting or
exercisability of, payment for or lapse of restrictions on, Awards, (xiii) amend
an outstanding Award or grant a replacement Award for an Award previously
granted under the Plan if, in its sole discretion, the Committee determines that
(A) the tax consequences of such Award to the Company or the Participant differ
from those consequences that were expected to occur on the date the Award was
granted or (B) clarifications or interpretations of, or changes to, tax law or
regulations permit Awards to be granted that have more favorable tax
consequences than initially anticipated; and (xiv) make any other determination
and take any other action that the Committee deems necessary or desirable for
administration of the Plan.
(b)    Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, any stockholder and
any Employee or any Affiliate. A majority of the members of the Committee may
determine its actions and fix the time and place of its meetings.
Notwithstanding the foregoing or anything else to the contrary in the Plan, any
action or determination by the Committee specifically affecting or relating to
an Award to a member of the Committee shall require the prior approval of the
Board if the Award is not comparable and consistent with Awards to Directors who
are


7

--------------------------------------------------------------------------------





not members of the Committee. The full Board may, in its sole discretion, at any
time and from time to time, grant Awards to any Director or administer the Plan
with respect to such Awards. In any such case, the Board shall have all the
power and authority granted to the Committee herein.
(c)    The Committee may delegate to a committee of one or more non-employee
directors of the Company or, to the extent permitted by law, to one or more
officers or a committee of officers the right to grant Awards to Employees who
are not Directors or officers of the Company and to cancel or suspend Awards to
Employees who are not Directors or officers of the Company. Such delegation
shall be subject to the requirements of Rule 16b-3 of the Exchange Act and the
rules of the New York Stock Exchange.
4.3.     Award Limitations. Notwithstanding any other provision of the Plan to
the contrary, the aggregate grant date fair value (computed as of the date of
grant in accordance with applicable financial accounting rules) of all Awards
granted to any Director, together with any amounts paid to such Directors for
annual and committee retainer fees, during any 12-month period shall not exceed
$700,000 (the “Director Award Limitations”). Subject to adjustment as provided
in Section 7, no Participant shall be granted during any 12 month period, Awards
with respect to more than 1,500,000 shares of Common Stock in the aggregate (the
“Participant Award Limitations”). If an Award is to be settled in cash, the
number of shares of Common Stock on which the Award is based shall not count
toward the individual share limit set forth in this Section 6.
4.4.     Minimum Vesting Requirements. Notwithstanding any other provision of
the Plan to the contrary, equity-based Awards granted under the Plan shall vest
no earlier than the first anniversary of the date the Award is granted
(excluding, for this purpose, any (A) Substitute Awards, (B) shares delivered in
lieu of fully vested cash Awards and (C) Awards to non-employee directors that
vest on the earlier of the one year anniversary of the date of grant or the next
annual meeting of shareholders (provided that such vesting period may not be
less than 50 weeks after grant)); provided, that, the Committee may grant
equity-based Awards without regard to the foregoing minimum vesting requirement
with respect to a maximum of five percent (5%) of the available share reserve
authorized for issuance under the Plan pursuant to Section 3.1 (subject to
adjustment under Section 11.2); and, provided further, for the avoidance of
doubt, that the foregoing restriction does not apply to the Committee’s
discretion to provide for accelerated exercisability or vesting of any Award,
including in cases of retirement, death or a Change in Control (in accordance
with Section 10), in the terms of the Award or otherwise.
ARTICLE 5
OPTIONS
5.1.     Grant of Options. Subject to the Limitations, Options may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Any Option shall be subject to the terms and conditions of this
Article 5 and to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall deem desirable. The provisions of
Options need not be the same with respect to each recipient.


8

--------------------------------------------------------------------------------





5.2.     Award Agreements. All Options granted pursuant to this Article 5 shall
be evidenced by a written or electronic Award Agreement in such form and
containing such terms and conditions as the Committee shall determine which are
not inconsistent with the provisions of the Plan. Granting of an Option pursuant
to the Plan shall impose no obligation on the recipient to exercise such Option.
Any individual who is granted an Option pursuant to this Article 5 may hold more
than one Option granted pursuant to the Plan at the same time. The Committee may
provide in the Award Agreement relating to an Option that such Option will be
automatically exercised, without further action required by the holder, on the
last day of such Option’s exercise period if, on such day, the Fair Market Value
of the Shares to be acquired pursuant to an exercise of such Option exceeds the
aggregate option price payable to exercise such Option.
5.3.     Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article 5 shall not be less than 100% of the Fair Market Value of such
Share on the date of grant of such Option. Other than pursuant to Section 12.2,
the Committee shall not be permitted to (a) lower the option price per Share of
an Option after it is granted, (b) cancel an Option (at a time when the option
price per Share exceeds the Fair Market Value of the underlying Shares) in
exchange for another Award or cash (other than in connection with a “change of
control” of the Company), and (c) take any other action with respect to an
Option that may be treated as a repricing under the rules and regulations of the
New York Stock Exchange.
5.4.     Option Period. The term of each Option shall be fixed by the Committee
in its sole discretion; provided that no Option shall be exercisable after the
expiration of ten years from the date the Option is granted.
5.5.     Exercise of Options. Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Shares covered
thereby, by the giving of written notice of exercise to the Company or its
designated agent, specifying the number of Shares to be purchased, accompanied
by payment of the full purchase price for the Shares being purchased. Unless
otherwise provided in an Award Agreement, full payment of such purchase price
shall be made at the time of exercise and shall be made (a) in cash or by
certified check or bank check or wire transfer of immediately available funds,
(b) by tendering previously acquired Shares (either actually or by attestation,
valued at their then Fair Market Value), (c) with the consent of the Committee,
by delivery of other consideration having a Fair Market Value on the exercise
date equal to the total purchase price, (d) with the consent of the Committee,
by withholding Shares otherwise issuable in connection with the exercise of the
Option, (e) through any other method specified in an Award Agreement, or (f) any
combination of any of the foregoing. In connection with a tender of previously
acquired Shares pursuant to clause (b) above, the Committee, in its sole
discretion, may permit the Participant to constructively exchange Shares already
owned by the Participant in lieu of actually tendering such Shares to the
Company, provided that adequate documentation concerning the ownership of the
Shares to be constructively tendered is furnished in form satisfactory to the
Committee. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be


9

--------------------------------------------------------------------------------





exercised for a fraction of a Share. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance.
5.6.     Form of Settlement. In its sole discretion, the Committee may provide,
at the time of grant, that the Shares to be issued upon an Option’s exercise
shall be in the form of Restricted Stock or other similar securities, or may
reserve the right so to provide after the time of grant.
5.7.     Incentive Stock Options. With respect to the Options that may be
granted by the Committee under the Plan, the Committee may grant Options
intended to qualify as “incentive stock options” as defined in Section 422 of
the Code, to any employee of the Company or any Affiliate, subject to the
requirements of Section 422 of the Code. Notwithstanding anything in Section 3.1
to the contrary and solely for the purposes of determining whether Shares are
available for the grant of “incentive stock options” under the Plan, the maximum
aggregate number of Shares with respect to which “incentive stock options” may
be granted under the Plan shall be [1,204,673] Shares (the “ISO Limitation”).
ARTICLE 6
STOCK APPRECIATION RIGHTS
6.1.     Grant and Exercise. Subject to the Limitations, the Committee may
provide Stock Appreciation Rights either alone or in addition to other Awards
granted under the Plan.
6.2.     Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:
(a)    Upon the exercise of a Stock Appreciation Right, the holder shall have
the right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the base price of the right on the date of grant, as
specified by the Committee in its sole discretion, which, except in the case of
Substitute Awards or in connection with an adjustment provided in Section 11.2,
shall not be less than the Fair Market Value of one Share on such date of grant
of the right or the related Option, as the case may be. The Committee may
provide in the Award Agreement relating to a Stock Appreciation Right that such
Stock Appreciation Right will be automatically exercised, without further action
required by the holder, on the last day of such Stock Appreciation Right’s
exercise period if, on such day, the Fair Market Value of the Shares to which
such Stock Appreciation Right relates exceeds the aggregate base price of such
rights on their date of grant.
(b)    Upon the exercise of a Stock Appreciation Right, the Committee shall
determine in its sole discretion whether payment shall be made in cash, in whole
Shares or other property, or any combination thereof.
(c)    The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.


10

--------------------------------------------------------------------------------





(d)    The Committee may impose such other conditions or restrictions on the
terms of exercise and the base price of any Stock Appreciation Right, as it
shall deem appropriate. Notwithstanding the foregoing provisions of this
Section 6.2(d), but subject to Section 11.2, a Stock Appreciation Right shall
not have (i) a base price less than Fair Market Value on the date of grant, or
(ii) a term of greater than ten years. In addition to the foregoing, other than
pursuant to Section 11.2, the Committee shall not be permitted to (A) reduce the
base price of any Stock Appreciation Right after it is granted, (B) cancel any
Stock Appreciation Right (at a time when the base price per Share exceeds the
Fair Market Value of the underlying Shares) in exchange for another Award or
cash (other than in connection with a “change of control” of the Company), and
(C) take any other action with respect to a Stock Appreciation Right that may be
treated as a repricing under the rules and regulations of the New York Stock
Exchange.
(e)    The Committee may impose such terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award (other than an Option) as the
Committee shall determine in its sole discretion.
ARTICLE 7
RESTRICTED STOCK AWARDS
7.1.     Grants. Subject to the Limitations, Awards of Restricted Stock may be
issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award”). A Restricted Stock Award
shall be subject to restrictions imposed by the Committee covering a period of
time specified by the Committee (the “Restriction Period”). The provisions of
Restricted Stock Awards need not be the same with respect to each recipient. The
Committee has absolute discretion to determine whether any consideration (other
than services) is to be received by the Company or any Affiliate as a condition
precedent to the issuance of Restricted Stock.
7.2.     Award Agreements. The terms of any Restricted Stock Award granted under
the Plan shall be set forth in a written or electronic Award Agreement which
shall contain provisions determined by the Committee and not inconsistent with
the Plan.
7.3.     Rights of Holders of Restricted Stock. Beginning on the date of grant
of the Restricted Stock Award and subject to execution of the Award Agreement,
the Participant shall become a stockholder of the Company with respect to all
Shares subject to the Award Agreement and shall have all of the rights of a
stockholder, including, except as set forth in this Section 7.3, the right to
vote such Shares and the right to receive distributions made with respect to
such Shares; however, subject to compliance with Code Section 409A, any
dividends otherwise payable with respect to a Restricted Stock Award shall not
be paid currently but shall be accumulated until the applicable Restricted Stock
Award has vested. Furthermore, notwithstanding any provisions of the Plan to the
contrary, in the case of Restricted Stock Awards that are subject to vesting
based on the achievement of performance goals, a Participant shall not be
entitled to receive payment for any dividends with respect to such Restricted
Stock Awards unless, until and except to the extent that the applicable
performance goals are achieved or are otherwise deemed to be satisfied. In any
event, any Shares or any other property (other than cash) distributed as a
dividend or otherwise with respect to any


11

--------------------------------------------------------------------------------





Restricted Stock as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as such Restricted Stock.
ARTICLE 8
OTHER STOCK UNIT AWARDS
8.1.     Stock and Administration. Subject to the Limitations, other Awards of
Shares and other Awards that are valued in whole or in part by reference to, or
are otherwise based on, Shares or other property (“Other Stock Unit Awards”) may
be granted hereunder to Participants, either alone or in addition to other
Awards granted under the Plan, and such Other Stock Unit Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan. Other Stock Unit Awards may be paid in cash, Shares, other property,
or any combination thereof, in the sole discretion of the Committee at the time
of payment. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Employees and Directors to whom and the
time or times at which such Other Stock Unit Awards shall be made, the number of
Shares to be granted pursuant to such Awards, and all other conditions of the
Awards. The provisions of Other Stock Unit Awards need not be the same with
respect to each recipient. Subject to compliance with Code Section 409A, any
dividends otherwise payable with respect to an Other Stock Unit Award shall not
be paid currently but shall be accumulated until the applicable Other Stock Unit
Award has vested. Furthermore, notwithstanding any provision of the Plan to the
contrary, in the case of Other Stock Unit Awards that are subject to vesting
based on the achievement of performance goals, a Participant shall not be
entitled to receive payment for any dividends with respect to such Other Stock
Unit Awards unless, until and except to the extent that the applicable
performance goals are achieved or are otherwise deemed to be satisfied.
8.2.     Terms and Conditions. Shares (including securities convertible into
Shares) subject to Awards granted under this Article 8 may be issued for no
consideration or for such minimum consideration as may be required by applicable
law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Article 8 shall be purchased for such
consideration as the Committee shall determine in its sole discretion.
ARTICLE 9
PERFORMANCE AWARDS
9.1.     Terms of Performance Awards. Subject to the Limitations, Performance
Awards may be issued hereunder to Participants, for no consideration or for such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards granted under the Plan. The performance goals to be
achieved during any Performance Period and the length of the Performance Period
shall be determined by the Committee upon the grant of each Performance Award.
The provision of Performance Awards need not be the same with respect to each
Participant. Except as provided in Article 11 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee at the time of payment. The performance goals to be achieved for each


12

--------------------------------------------------------------------------------





Performance Period shall be conclusively determined by the Committee and may be
based upon the criteria set forth in Section 9.2 or such other criteria as the
Committee deems appropriate. The amount of the Award to be distributed shall be
conclusively determined by the Committee. Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis.
Notwithstanding any provision of the Plan to the contrary, a Participant shall
not be entitled to receive payment for any dividends with respect to any
Performance Awards unless, until and except to the extent that the performance
goals applicable to such Performance Awards are achieved or are otherwise deemed
to be satisfied.
9.2.     Performance Goals. The performance goals to be determined by the
Compensation Committee in establishing the terms of Performance Awards shall
relate to the attainment of a specified level of performance of one or more
performance criteria established by the Committee, which may include, but are
not limited any of the following: sales (including same store or comparable
sales); net sales; return on sales; cash flow (including operating cash flow and
free cash flow); cash flow per Share (before or after dividends); cash flow
return on investment; cash flow return on capital; pretax income before
allocation of corporate overhead and bonus; earnings per share; net income;
division, group or corporate financial goals or ratios including those measuring
liquidity, activity, profitability or leverage; return on stockholders’ equity;
total stockholder return; return on assets; attainment of strategic and
operational initiatives; appreciation in and/or maintenance of the price of the
Shares or any other publicly-traded securities of the Company; market share;
customer satisfaction; customer growth; user time spent online; unique users;
registered users; user frequency; user retention; web page views; employee
satisfaction; employee turnover; productivity or productivity ratios; strategic
partnerships or transactions (including in-licensing and out-licensing of
intellectual property; establishing relationships with commercial entities with
respect to the marketing, distribution and sale of the Company’s products
(including with group purchasing organizations, distributors and other vendors);
supply chain achievements (including establishing relationships with
manufacturers or suppliers of component materials and manufacturers of the
Company’s products); co-development, co-marketing, profit sharing, joint venture
or other similar arrangements); gross profits; gross or net profit margin;
operating margin; gross profit growth; year-end cash; cash margin; revenue; net
revenue; product revenue or system-wide revenue (including growth of such
revenue measures); operating earnings; operating income; earnings before taxes;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; economic value-added models; comparisons with
various stock market indices; regulatory achievements (including submitting or
filing applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents and passing pre-approval
inspections (whether of the Company or the Company’s third-party manufacturer)
and validation of manufacturing processes (whether the Company’s or the
Company’s third-party manufacturer’s)); improvement in or attainment of expense
levels or working capital levels, including cash, inventory and accounts
receivable; general and administrative expense savings; inventory control;
operating efficiencies; average inventory; inventory turnover; inventory
shrinkage; cost of capital or assets under management; financing and other
capital raising transactions (including sales of the Company’s equity or debt
securities; debt level year-end cash position; book value; factoring
transactions; competitive market metrics; timely completion of new product
roll-outs; timely launch of new facilities (such as new store openings, gross or
net); sales or licenses of the Company’s assets, including its intellectual
property, whether in a particular jurisdiction or territory or globally; or
through partnering transactions); royalty income; implementation, completion or
attainment of measurable objectives


13

--------------------------------------------------------------------------------





with respect to research, development, manufacturing, commercialization,
products or projects, production volume levels, acquisitions and divestitures,
succession and hiring projects, reorganization and other corporate transactions,
expansions of specific business operations and meeting divisional or project
budgets; factoring transactions; and recruiting and maintaining personnel; debt
reduction; reductions in costs, and/or return on invested capital of the Company
or any Affiliate, division or business unit of the Company for or within which
the Participant is primarily employed. Such performance goals also may be based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies. When determining
whether performance goals have been attained, the Committee will have the
discretion to make adjustments to take into account extraordinary or
nonrecurring items or events, or unusual nonrecurring gains or losses identified
in the Company’s financial statements, and include or exclude the impact of an
event or occurrence which the Committee determines should appropriately be
excluded, including, but not limited to (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges or
infrequently occurring items, (b) an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management, (c) a change in accounting standards required by generally accepted
accounting principles, (d) asset write-downs, (e) litigation or claim judgments
or settlements, (f) acquisitions or divestitures, (g) foreign exchange gains and
losses, (h) a change in the fiscal year of the Company, (i) tax law changes, (j)
costs associated with refinancing or repurchase of bank loans or debt
securities, (k) unbudgeted capital expenditures or (l) a business interruption
event.
ARTICLE 10
CHANGE OF CONTROL PROVISIONS
10.1.     Assumption Upon Change of Control. Unless otherwise provided in the
Award Agreement evidencing the applicable Award, in the event of a Change of
Control, if the successor company assumes or substitutes for an outstanding
Award (or in which the Company is the ultimate parent corporation and continues
the Award), then such Award shall be continued in accordance with its applicable
terms and shall not be accelerated as described in Section 10.2. For the
purposes of this Section 10.1, an Award shall be considered assumed or
substituted for if, following the Change of Control, the Award confers the right
to purchase or receive, for each Share subject to the Award immediately prior to
the Change of Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change of
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change of Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Award,
for each Share subject thereto, will be solely common stock of the successor
company substantially equal in fair market value to the per share consideration
received by holders of Shares in the transaction constituting a Change of
Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding. Notwithstanding the foregoing, on
such terms and conditions as may be set forth in an Award Agreement, in the
event of a termination of a Participant’s employment in such successor company
within


14

--------------------------------------------------------------------------------





a specified time period following such Change of Control, each Award held by
such Participant at the time of the Change of Control shall be accelerated as
described in Section 10.2. Notwithstanding the foregoing, no Award shall be
assumed or substituted pursuant to this Section 10.1 if such action would cause
an Award not otherwise “deferred compensation” within the meaning of Code
Section 409A to become or create “deferred compensation” within the meaning of
Code Section 409A.
10.2.     Acceleration Upon Change of Control. Notwithstanding Section 10.1, and
except as provided in the applicable Award Agreement, in the event of a Change
of Control, unless provision is made in connection with the Change of Control
for assumption or continuation of Awards previously granted or substitution of
such Awards in accordance with Section 10.1, upon the Change of Control
(a) Options and Stock Appreciation Rights outstanding as of the date of the
Change of Control shall immediately vest and become fully exercisable,
(b) restrictions on Restricted Stock shall lapse and the Restricted Stock shall
become free of all restrictions and limitations and become fully vested, (c) all
Performance Awards shall be considered to be earned and payable (either in full
or pro-rata based on the portion of Performance Period completed as of the date
of the Change of Control and at the level determined by the Committee), and any
deferral or other restriction shall lapse and such Performance Awards shall be
immediately settled or distributed, (d) the restrictions and other conditions
applicable to any Other Stock Unit Awards or any other Awards shall lapse, and
such Other Stock Unit Awards or such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested, and (e) such
other additional benefits as the Committee deems appropriate shall apply,
subject in each case to any terms and conditions contained in the Award
Agreement evidencing such Award. Notwithstanding any provision of this
Section 10.2, unless otherwise provided in the applicable Award Agreement, if
any amount payable pursuant to an Award constitutes deferred compensation within
the meaning of Code Section 409A, in the event of a Change of Control that does
not qualify as an event described in Code Section 409A(a)(2)(A)(v), such Award
(and any other Awards that constitute deferred compensation that vested prior to
the date of such Change of Control but are outstanding as of such date) shall
not be settled until the earliest permissible payment event under Code
Section 409A following such Change of Control. Notwithstanding any other
provision of the Plan, the Committee, in its discretion, may determine that,
upon the occurrence of a Change of Control of the Company, (i) each Option and
Stock Appreciation Right outstanding shall terminate within a specified number
of days after notice to the Participant, and such Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change of Control over the option or base price,
as applicable, per Share of such Option and/or Stock Appreciation Right; such
amount to be payable in cash, in one or more kinds of stock or property
(including the stock or property, if any, payable in the transaction) or in a
combination thereof, as the Committee, in its discretion, shall determine and
(ii) each Option and Stock Appreciation Right outstanding at such time with an
option or base price, as applicable, per Share that exceeds the Fair Market
Value of such Share immediately prior to the occurrence of such Change of
Control shall be canceled for no consideration.


15

--------------------------------------------------------------------------------





ARTICLE 11
GENERALLY APPLICABLE PROVISIONS
11.1.     Amendment and Modification of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the New York Stock Exchange or any rule
or regulation of any stock exchange or quotation system on which Shares are
listed or quoted; provided that the Board may not amend the Plan in any manner
that would result in noncompliance with Rule 16b-3 of the Exchange Act; and
further provided that the Board may not, without the approval of the Company’s
stockholders, amend the Plan to (a) increase the number of Shares that may be
the subject of Awards under the Plan (except for adjustments pursuant to
Section 11.2), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan,
(d) amend any provision of Section 5.3 or Section 6.2(d), (e) increase the
maximum permissible term of any Option or Freestanding Stock Appreciation Right
specified by Section 5.4 or Section 6.2(d), as applicable, or (f) amend the
penultimate sentence of Section 11.3. In addition, no amendments to, or
termination of, the Plan shall materially impair the rights of a Participant
under any Award previously granted without such Participant’s consent, provided,
however, that the Board may amend, modify or terminate the Plan without the
consent of such Participant if it deems such action necessary to comply with
applicable law, tax rules, stock exchange rules or accounting rules, provided
such action affects the rights of all similarly situated Participants.
11.2.     Adjustments. To prevent the dilution or enlargement of benefits or
potential benefits intended to be made available under the Plan, in the event of
any corporate transaction (including any Change of Control) or event such as a
merger, reorganization, consolidation, recapitalization, dividend or
distribution (whether in cash, shares or other property), stock split, reverse
stock split, spin-off or similar transaction or other change in corporate
structure affecting the Shares or the value thereof, such adjustments and other
substitutions shall be made to the Plan and to Awards as the Committee, in its
sole discretion, deems equitable or appropriate, including such adjustments in
the aggregate number, class and kind of securities that may be delivered under
the Plan, including each of the Plan Share Limitation and the ISO Limitation,
and, in the aggregate or to any one Participant, in the number, class, kind and
option or base price of securities subject to outstanding Awards granted under
the Plan (including, if the Committee deems appropriate, the substitution of
similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Committee may determine to be appropriate in
its sole discretion; provided, however, that the number of Shares subject to any
Award shall always be a whole number. Notwithstanding the foregoing, no Award
shall be adjusted, substituted or otherwise modified pursuant to this
Section 11.2 if such action would cause an Award not otherwise “deferred
compensation” within the meaning of Code Section 409A to become or create
“deferred compensation” within the meaning of Code Section 409A.
11.3.     Transferability of Awards. Except as provided below, no Award and no
Shares subject to Awards described in Article 8 that have not been issued or as
to which any applicable restriction, performance or deferral period has not
lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant’s guardian or legal representative. Notwithstanding the foregoing, a
Participant may assign or transfer an Award with the consent of the Committee
(each transferee


16

--------------------------------------------------------------------------------





thereof, a “Permitted Assignee”) to the Participant’s spouse, domestic partner
and/or children (and/or trusts and/or partnerships established for the benefit
of the Participant’s spouse, domestic partner and/or children or in which the
Participant is a beneficiary or partner); provided that such Permitted
Assignee(s) shall be bound by and subject to all of the terms and conditions of
the Plan and the Award Agreement relating to the transferred Award and shall
execute an agreement satisfactory to the Company evidencing such obligations;
and provided further that such Participant shall remain bound by the terms and
conditions of the Plan. Notwithstanding the foregoing, in no event shall any
Award (or any rights and obligations thereunder) be transferred to a third party
in exchange for value unless such transfer is specifically approved by the
Company’s stockholders. The Company shall cooperate with any Permitted Assignee
and the Company’s transfer agent in effectuating any transfer permitted under
this Section 11.3.
11.4.     Termination of Employment. The Committee shall determine and set forth
in each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Affiliate (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.
ARTICLE 12
MISCELLANEOUS
12.1.     Tax Withholding. The Company shall have the right to make all payments
or distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable Federal, State and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Affiliate shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value) that have been owned for a period of at least
six months (or such other period to avoid accounting charges against the
Company’s earnings), or by directing the Company to retain Shares (up to the
employee’s minimum required tax withholding rate or such other rate that will
not cause adverse accounting consequences and is permitted under applicable
Internal Revenue Service withholding rules) otherwise deliverable in connection
with the Award.
12.2.     Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor
the grant of an Award hereunder shall confer upon any Employee or Director the
right to continue in the employment or service of the Company or any Affiliate
or affect any right that the Company or any Affiliate may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee


17

--------------------------------------------------------------------------------





or Director at any time for any reason. Except as specifically provided by the
Committee, the Company shall not be liable for the loss of existing or potential
profit from an Award granted in the event of termination of an employment or
other relationship. No Employee or Participant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees or Participants under the Plan.
12.3.     Prospective Recipient. The prospective recipient of any Award under
the Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.
12.4.     Stop Transfer Orders. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.
12.5.     Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or any Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.
12.6.     Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
12.7.     Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.


18

--------------------------------------------------------------------------------





12.8.     Construction. All references in the Plan to “Section”, “Sections”, or
“Article” are intended to refer to the Section, Sections or Article, as the case
may be, of the Plan. As used in the Plan, the words “include” and “including”,
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation”, and the
word “or” shall not be deemed to be exclusive.
12.9.     Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.
12.10. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed accordingly.
12.11.     Effective Date of Plan; Termination of Plan. The Plan, as amended, is
adopted by the Board as of July __, 2018, and will be effective upon approval by
the Company stockholders at the 2018 annual meeting or such other meeting held
to approve the Plan (the “Effective Date”). Awards may be granted under the Plan
at any time and from time to time on or prior to the tenth anniversary of the
effective date of the Plan, on which date the Plan will expire except as to
Awards then outstanding under the Plan. Such outstanding Awards shall remain in
effect until they have been exercised or terminated, or have expired.
12.12. Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.
12.13. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.
12.14. Code Section 409A. All provisions of the Plan shall be interpreted in a
manner consistent with Code Section 409A, and the regulations and other guidance
promulgated thereunder. Notwithstanding the preceding, the Company makes no
representations concerning the tax consequences of participation in the Plan
under Code Section 409A or any other federal, state, or local tax law. Tax
consequences will depend, in part, upon the application of relevant tax law,
including Code Section 409A, to the relevant facts and circumstances.
Participant should consult a competent and independent tax advisor regarding the
tax consequences of the Plan.


19

--------------------------------------------------------------------------------





12.15. Clawback. Notwithstanding anything to the contrary contained herein, an
Award Agreement may provide that an Award granted thereunder shall be cancelled
if the Participant, without the consent of the Company, while employed by or
providing services to the Company or any Affiliate or after termination of such
employment or service, (a) violates a non-competition, non-solicitation or
non-disclosure covenant or agreement, (b) otherwise engages in activity that is
in conflict with or adverse to the interest of the Company or any Affiliate,
including fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion or (c) to
the extent applicable to the Participant, otherwise violates any policy adopted
by the Company or any of its Affiliates relating to the recovery of compensation
granted, paid, delivered, awarded or otherwise provided to any Participant by
the Company or any of its Affiliates as such policy is in effect on the date of
grant of the applicable Award or, to the extent necessary to address the
requirements of applicable law (including Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, as codified in Section 10D of
the Exchange Act, Section 304 of the Sarbanes-Oxley Act of 2002 or any other
applicable law), as may be amended from time to time. The Committee may also
provide in an Award Agreement that (i) a Participant will forfeit any gain
realized on the vesting or exercise of such Award if the Participant engages in
any activity referred to in the preceding sentence, or (ii) a Participant must
repay the gain to the Company realized under a previously paid Performance Award
if a financial restatement reduces the amount that would have been earned under
such Performance Award.




20